 In the Matter Of WESTERN ELECTRIC COMPANY, INCORPORATED, EM-PLOYERandDISTRICT 133, INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, PETITIONERIn the MatterOfWESTERN ELECTRICCOMPANY,INCORPORATED, EM-PLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. L., PETITIONERCases Nos. 18-RC-26 amd 18-RC-^62, respectively.DecidedJuly 8, 1948Mr. Harvey Hoshour,of St. Paul, Minn., andMr. James Nye,ofDuluth, Minn., for the Employer.Mr. James Ashe,of St. Paul, Minn., andMr. Dale S. Pommerville,.of Duluth, Minn., for the IAM.Mr. Gerald W. Heaney,of Duluth, Minn., for the IBEW.Mr. Fred D. Waldeck,of Duluth, Minn., for the CWA.DECISIONANDDIRECTION OF ELECTIONSUpon two petitions duly filed, hearing in the consolidated cases washeld at Duluth, Minnesota, on February 18, 1948, before Erwin A.Peterson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERWestern Electric Company, Incorporated, a New York corporationand subsidiary of American Telephone and Telegraph Company, isengaged in manufacturing, buying, and selling communication equip-ment for the Bell System.We are here concerned only with theEmployer's plant at Duluth, Minnesota.During January 1948, theEmployer shipped $390,000 worth of equipment from this plant to78 N. L.R. B., No. 28.160 WESTERN ELECTRIC COMPANY161points outside the State of Minnesota.At the end of the same month,the Employer had on hand approximately $110,000 worth of 'rawmaterials, all of which originated outside the State.The Employerestimates that more than 95 percent of the materials used at the Duluthplant,which is a comparatively new operation, will hereafter beobtained from outside the State. It also estimates that future ship-Inents of finished material outside the State will be substantial.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED'The Petitioner in Case No. 18-RC-26, herein called the IAM,, is alabor organization claiming to represent employees of the Employer.The Petitioner in Case No. 18-RC-62, herein called the IBEW, isa labor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.Communications Workers of America, the Intervenor in both cases,herein called the CWA, is a labor organization claiming to representemployees of the Employer.III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize either the IAM or theIBEWV as the exclusive bargaining agent of its employees in the ab-sence of a Board certification.We find that questions affecting commerce exist concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe IAM seeks a unit of employees engaged in the installation, re-pair, and maintenance of machinery and equipment, consisting ofmaintenance machinists, tool makers, and certain related work classifi-cations.The IBEW seeks a unit of all hourly rated production andmaintenance employees, excluding those in the IAM's requested unit.Alternatively, should the Board find the IAM's unit inappropriate, theIBEW seeks an over-all production and maintenance unit.The CWAand the Employer contend that only a production and maintenanceunit is appropriate.1At the hearing, the United Electrical, Radio, and machine workers of America, CIO,sought to interveneBecause it was not in compliance,and had no contractual interest,the motion was pi openly denied_ 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unit sought by the IAM consists of the following employees :detailmakers, constructionmachinists, juniormechanics, juniortradesmen, tool makers, grinders, grinding machine operators, latheoperators, tool and gauge inspectors, and gauge inspectors.Of these,the detail makers, of whom there are 2, are located in Department 6;the remaining employees are in Department 7.2Also in these de-partments, but not sought by the IAM, are 10 electrical repairmen, atool keeper, and unspecified employees engaged in various phases ofinspection in Department 6, and an equipment cleaner, tool keeper, 2oilers and beltmen, and the custodial staff in Department 7.Of the requested employees in Department 7, the tool makers andmachinists are admittedly skilled craftsmen; the junior mechanicsand junior tradesmen are trainee machinists; and the remaining em-ployees are closely allied in skill and function to the machinists.The machinists assign work to grinders, grinding machine operators,and lathe operators, doing the parts requiring greatest skill themselves.The inspectors in the department are required to repair, adjust, andinstall gauges, in addition to their inspection duties.Except for the detail makers, whom we shall discuss below, thereare apparently no 'employees elsewhere in the plant who performfunctions similar to those of the employees in Department 7.Andwhile the integrated nature of the Employer's operations makes itnecessary for these employees to spend considerable time among pro-duction employees, they are under separate supervision at all times.In addition, there appears to be no interchange between maintenanceand production employees, and such transfers as do occur are on along-term basis.3From all the foregoing, it is apparent that therequested employees in Department 7 comprise a cohesive, well de-fined,, and well-recognized craft grouping whose establishment as aseparate collective bargaining unit is feasible.4There remain for consideration the impact of bargaining historyat other plants of the Employer on the unit Issue ; the disposition tobe made of detail makers, equipment cleaners, tool keepers, oilers andbeltmen; and the effect on the unit issue of the expansion of the Em-ployer's operations.sDepartment 6 is known as Apparatus and Raw Material Inspection and Test SetMaintenanceDepartment 7 is known as Tool and Machine Maintenance and Plant Serv-ice.The remaining five departments are engaged exclusively in production work.aWe find no merit either in the Employer's contention that the transfer system would beupset if the employees were represented in more than one unit or in the similar contentionaddressed to its job rating system.Matter of DowChemicalCompany, Bay City Division,77 N. L.R. B. 328.4Matter of American Can Company,75 N. L. R. B. 1127;Matter of C. V. Hill & Company,Inc., 76N. L. R. B. 158. WESTERN ELECTRIC COMPANY163Prior bargaining historyThere has been no previous bargaining history at this plant.TheEmployer and Intervenor, in opposing the IAM petition, rely heavilyon a history of plant-wide units at all other plants of the Employer.However, the Board has previously considered this contention in twocases involvingother plants of the Employer. InMatter of WesternElectric Company, Inc.,61 N. L. R. B. 974, involving the Employer'sSt. Paul plant, separate units of machinists and electricians were foundappropriate.And, inMatter of Western Electric Company, Inc., 74N. L. R. B. 1029, involving one of the Employer's Chicago plants,the Board pointed out that the prior multi-plant bargaining historyfor production and maintenance employees in the area of which thisplant was a part did not preclude craft severance on a proper basis!Accordingly, we find that the bargaining history at the Employer'sother plants is not sufficient to deny to the employees in the unitsought by the TAM the opportunity to decide whether they desire tobe represented as part of a plant-wide unit, or to bargain asa separateunit.'Equipment cleaner, tool keepers, oilman, beltman, detail makersAs to all these employees, except the detail makers, it is clear thatnone of them has skills similar or allied to those of the requested em-ployees in Department 7.7They will therefore be excluded from thevoting group of employees sought by the IAM.The detail makers in Department 6 lay out and fabricate partswhich they use in the repair of complicated test sets.They use ma-chine tools and possess a degree of skill comparable to that of the con-structionmachinists in Department 7.Both these classifications havethe same grade in the Employer's job-rating system.Under thesecircumstances, we shall include the detail makers in the voting groupof employees sought by the IAM.The expanding unit issueThe Duluth plant is a fairly new one which is still expanding.Atthe time of the hearing there were 48 employees in the unit sought by5We do not regard as controlling in this connection the facts that bargaining at theSt. Paul plant is now being conducted on a plant-wide basis, and that craft severance was,In fact,denied at the Chicago plant of the Employer9Matter of Grinnell Company,Inc.,55 N L R B 1476.Matter of Goodyear Tire andRubber Company of Kansas,65 N, L R. B 532;Matter of Radio Corporation of Annerica,58 N L It B 271,cited in the Employer's brief in support of its unit contention, areclearly distinguishable from the instant case.7InMatter of Western Electric Company, Inc.,61 N L R B. 974, involving the Em-ployer's St. Paul plant, the Board rejected a contention that these employees should beincluded in a unit similar to that sought herein by the IAM. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe IAM, and about 880 employees in the unit sought by the IBEW.These figures will reach about 70 and 1,500, respectively, in Octoberor November 1948, when the full complement will be attained.Withrespect to work classifications involved, it appears that there will beno additional classifications in the IAM group, and that most newclassifications in the IBEW group will be merely expansions of thosealready in existence.Furthermore, the plant is currently in produc-tion and the present work force-would appear to be- representative ofthe expanded one.Accordingly, as the expansion will not affect thecharacter of the voting groups set forth below or the nature of theoperations, we find that it does not preve .t elections therein at thistime.We shall therefore direct that separate elections by secret ballot beheld among employees at the Duluth plant of the Employer in eachof the following voting groups :1.All construction machinists, junior mechanics; junior tradesmen,toolmakers, grinders, grinding machine operators, lathe operators,tool and gauge inspectors, and gauge inspectors, including detail mak-ers, but excluding beltmen, oilmen, equipment cleaners, tool keepers,and supervisors.2.All remaining production and maintenance employees, excludingoffice and clerical employees, guards, and supervisors.If, in these elections, the employees in both voting groups selectthe CWA, they will be taken to have indicated a desire to constitutea single bargaining unit; otherwise they will be taken to have indi-cated a desire to constitute separate bargaining units.8DIRECTION OF ELECTIONS 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining withWestern Electric Company,Incorporated, Duluth, Minnesota, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the voting. groupsfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-sThe IBEW indicated that it did not lush to appear on the ballot against the IAM9Anv participant in the elections directed heiemnmay, upon itsprompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot WESTERN ELECTRIC COMPANY165cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections, to determine (a) whether employees in Group 1, above, de-sire to be represented by District 133. International Association ofMachinists, or by Communications Workers of America, for the pur-poses of collective bargaining,or by neither;and (b)whether em-ployees in Group 2, above, desire to be represented by InternationalBrotherhood of Electrical Workers, A. F. L., or by CommunicationsWorkers of America, for the purposes of collective bargaining, or byneither.MEMBER GRAY took no part in the consideration of the above De-cision and Direction of Elections.79579..-4c-vo1 79-12